Citation Nr: 0317326	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-06967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for service-
connected urticaria, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO).  The veteran 
subsequently relocated to Minnesota, and jurisdiction over 
his appeal now resides in the RO in St. Paul, Minnesota.

Procedural history

The veteran served on active duty from December 1996 to 
December 2000. 

The veteran was granted service connection for urticaria in a 
February 2001 rating decision; a noncompensable disability 
rating was awarded.  The veteran disagreed with the assigned 
rating and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal in August 2001.  

Subsequently, in a January 2002 rating decision, the 
veteran's disability rating was increased to 10 percent.  The 
veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

Issues not on appeal

The Board observes that in the February 2001 rating decision, 
in addition to granting service connection for urticaria, the 
RO also granted service connection for seborrheic dermatitis 
of the face and chest and for a scar behind the left ear.  
The RO also denied service connection for high cholesterol.  
These issues were not appealed, and accordingly they will not 
be further addressed in this decision.



FINDING OF FACT

The veteran's urticaria is manifested by attacks of skin 
irritability and lightheadedness, with laryngeal involvement 
causing shortness of breath, occurring five times a week.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for urticaria 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.104, Diagnostic Code 7118 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected urticaria, which is 
currently evaluated as 10 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 2001 rating decision, by the August 2001 statement 
of the case (SOC), and by the January 2002 and February 2003 
supplemental statements of the case (SSOCs) of the pertinent 
law and regulations and the need to submit additional 
evidence on his claim.  

Moreover, the RO sent the veteran a letter in May 2001, with 
a copy to his representative, which specifically referred to 
VA's duties under the VCAA.  Crucially, the veteran was 
informed by means of the May 2001 letter as to what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter described evidence it 
had already obtained on the veteran's behalf, and it 
explained that VA would make reasonable efforts to assist the 
veteran in obtaining other relevant VA or private medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from the 
Fridley Medical Center in August 2001.  The RO requested and 
obtained those records.  The veteran also identified VA 
outpatient treatment records, and the RO obtained them.  In 
January 2002, the veteran identified additional records from 
Fridley, and the RO obtained those records.  The veteran was 
afforded VA examinations in August 2000, June 2001 and August 
2002.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he did not request a BVA hearing or a 
hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected urticaria, which is currently evaluated as 
10 percent disabling by analogy to 
38 C.F.R. § 4.104, Diagnostic Code 7118 (2002) [angioneurotic 
edema]. See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

The veteran essentially contends that the symptomatology 
associated with the condition is more severe than is 
contemplated by the currently assigned rating.  The veteran's 
representative specifically requested a 20 percent rating in 
the April 2003 Form 646; however, the veteran has 
consistently described symptomatology associated with a 40 
percent rating under Diagnostic Code 7118.  Therefore, the 
Board assumes that he is seeking the highest rating 
commensurate with his symptoms.  See AB, supra.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).As noted above, the 
veteran's service-connected urticaria is evaluated by analogy 
to Diagnostic Code 7118 [angioneurotic edema].  See 38 C.F.R. 
§ 4.20 (2002).  
Given the reported symptoms consisting of repeated attacks of 
irritation and swelling of skin tissue and the throat, the 
Board concludes that Diagnostic Code 7118 most closely fits 
the reported symptomatology, the anatomical localizations and 
the functions affected by the veteran's urticaria.  The Board 
additionally notes that the service medical records contain a 
diagnosis of angioedema in May 2000, and the June 2001 VA 
examiner diagnosed the veteran with presumptive angioedema of 
the throat, thus lending medical support to a similarity in 
symptomatology between these two disorders.  The veteran has 
pointed to no more appropriate diagnostic code, and the Board 
can identify none.  Accordingly, the veteran's urticaria will 
be evaluated under Diagnostic Code 7118. 

Specific schedular criteria

The Board observes in passing that the regulations dealing 
with cardiovascular disorders were amended effective January 
12, 1998.  Because  the veteran's claim was filed after that 
date, only the current version of the regulations and rating 
schedule will be applied.  Cf. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) [where the law or regulation governing the 
case changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal has been 
concluded, the version most favorable to the veteran will 
apply].

Angioneurotic edema is rated as follows:

40 % attacks without laryngeal involvement lasting one 
to seven days or longer and occurring more than eight 
times a year; or attacks with laryngeal involvement of 
any duration occurring more than twice a year. 

20 % attacks without laryngeal involvement lasting one 
to seven days and occurring five to eight times a year; 
or attacks with laryngeal involvement of any duration 
occurring once or twice a year

10 % attacks without laryngeal involvement lasting one 
to seven days and occurring two to four times a year; 

See 38 C.F.R. § 4.104, Diagnostic Code 7118 (2002).

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 40 
percent rating.  

Diagnostic Code 7118 rates on the basis of the frequency and 
duration of attacks, as well as on the existence of laryngeal 
involvement.  The veteran has reported that his symptoms are 
triggered both by exposure to heat and by exertion.  He told 
the August 2000 VA examiner that exposure to hot environments 
would bring about an attack; he also stated in his notice of 
disagreement that simple exertion, such as playing with his 
child can bring on symptoms.  The veteran stated that, upon 
the least amount of exertion, hives will appear, he will get 
light headed and will have difficulty breathing.  He stated 
that, since separation, he has had five episodes per week of 
such symptoms and has passed out on two occasions.  

The Board notes initially that, as pointed out by the RO, the 
medical evidence of record provides little support for the 
veteran's contention that he has suffered episodes of 
urticaria as often as five times per week since separation.  
Examination of the veteran has consistently occurred during 
periods when the symptoms are dormant.  In August 2000, the 
VA examiner found that there were no objective findings.  
Spirometry during a normal treadmill test was normal.  
Similarly, no symptoms were found in a June 2001 examination.  
In an August 2001 wellness examination, the veteran was said 
to be asymptomatic, and in an August 2001 examination by Dr. 
K.B., the veteran appeared objectively normal.  In an August 
2002 VA examination, the examiner found no explanation for 
the veteran's heat induced urticaria.  

In light of a lack of clinical findings on examination, the 
Board has given though as to whether it would be useful to 
schedule another examination at a time when the veteran's 
urticaria is active.  See Ardison v. Brown, 6 Vet. App. 405, 
408 (1994).  However, such a remedy not feasible in this 
case.  See Voerth v. West, 13 Vet. App. 117 (1999).  In 
Voerth, the Court distinguished Ardison as follows:  " . . . 
in Ardison the appellant's worsened condition would last 
weeks or months while here the appellant's worsened condition 
would last only a day or two."  Voerth, 13 Vet. App. at 122-
3.  

This case presents similar considerations.  The veteran's 
symptoms are evidently triggered by heat and physical 
exertion, do not last for lengthy periods of time, and would 
evidently not be present when the veteran is examined in a 
climate controlled setting.  

The veteran, while not competent to evaluate his symptoms or 
to relate them to a particular disorder, is competent to 
report on his symptoms.  It would appear then that the matter 
of frequency of attacks is a matter entirely within the realm 
of the veteran's competence to report.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The veteran stated in the notice of disagreement that he 
suffered no less than five episodes per week, which included 
hives, sweating, light headedness and difficulty breathing.  
He described the symptoms and associated discomfort as 
constant.  He stated that he has passed out twice since 
service.  Such frequency and duration of symptoms would 
appear to support a 40 percent rating.

Moreover, the Board can identify nothing in the record that 
would cause the Board to discount the veteran's credibility 
in reporting the frequency of his symptoms.  In fact, his 
contentions are entirely consistent with the veteran's 
recorded experience during service.  Although not directly 
pertinent to the post-service period, the veteran's service 
medical records are replete with evidence showing frequent 
attacks and consistent complaint of symptoms requiring 
extended limited duty.  This evidence bolsters the 
credibility of the veteran's current statements.

To the extent that the criteria for a 40 percent rating under 
Diagnostic Code 7118 are not fully supported by the medical 
evidence of record, the Board has also considered factors 
outside the rating schedule, such as the impact on the 
veteran's employment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In that case, which dealt with a rating under 
the psychiatric schedule, the Court found that it was 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  

Here, the Board notes that the medical restrictions placed on 
the veteran due to the effects of his urticaria have caused 
him to lose his job as a truck driver.  The veteran suffered 
an attack in August 2001 while he was working and reports 
that he nearly fainted.  He was kept out of work by his 
doctor for one day on that occasion.  The veteran reported 
another attack on the job in January 2002.  An ambulance had 
to be sent for him.  He reported chest pain, but testing on 
his heart performed by emergency personnel indicated no 
problems.  A January 2002 Work Status Report shows that the 
veteran was found OK to drive.  However, in February 2002, 
the veteran's physician assigned a permanent no driving 
restriction.  The veteran's employer notified him that, as he 
was no longer qualified to operate a commercial vehicle, his 
employment was terminated.  The Board notes that the 
veteran's principal job qualification, both in the military 
and in civilian life, is as a vehicle operator.

Accordingly, considering all aspects of the veteran's 
disability, the Board concludes that the symptomatology 
associated with the veteran's urticaria most closely 
approximates attacks without laryngeal involvement lasting 
one to seven days or longer and occurring more than eight 
times a year, or attacks with laryngeal involvement occurring 
more than twice a year.  Such evidence supports a 40 percent 
disability rating under Diagnostic Code 7118.

Fenderson considerations 

In Fenderson, 12 Vet. App. 119, the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
rating for a disability was not limited to that reflecting 
the then-current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
urticaria has not changed appreciably since he left service.  
As noted above, the veteran has consistently reported 
symptoms of skin irritation, swelling of the throat, 
shortness of breath and lightheadedness since service.  Based 
on the record, the Board finds that a 40 percent disability 
rating is properly assigned for the entire period from 
December 9, 2000, the day after the veteran left military 
service.  See 38 C.F.R. § 3.400 (2002).  

In summary, for the reasons and bases expressed above, the 
Board concludes that a 40 percent disability rating is 
appropriate.  The benefit sought on appeal is allowed.


ORDER

Entitlement to an increased evaluation of 40 percent for 
urticaria is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

